DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 40-49 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a vertical short takeoff and landing (VSTOL) apparatus, the VSTOL apparatus comprising: a fuselage; a plurality of radially disposed airfoils; a rail structure configured to remain substantially static in a first plane, the rail structure 10comprising two peripheral surfaces each formed into a substantially circular shape; and a mounting structure disposed concentric with the rail structure, the mounting structure having a ring-like shape and configured to engage the at least one peripheral surface of the rail structure via a first plurality of roller apparatus mounted on said mounting structure so as to allow rotation of the mounting structure relative to the rail structure within the first plane; 15wherein: the mounting structure further comprises the plurality of radially disposed airfoils whose at least pitch is controllable while the mounting structure rotates relative to the rail structure during flight of the VSTOL apparatus; the mounting structure comprises a second plurality of roller apparatus; and 20the mounting structure is configured to engage (i) a first of the two peripheral surfaces of the rail structure via the first plurality of roller apparatus, and (ii) a second of the two peripheral surfaces via the second plurality of roller apparatus as recited in claim 40 and similar limitations of independent claims 44 and 49.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642